Citation Nr: 0025302	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-44 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to December 1974 
and from February 1979 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claims folder was subsequently 
transferred to the RO in Louisville, Kentucky.

In April 1999, the Board issued a decision in which it 
denied, inter alia, the veteran's claim for service 
connection for a right shoulder disorder.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims.  In a February 2000 Order, pursuant to a 
joint motion from the parties, the Court vacated the April 
1999 decision with respect to the right shoulder issue only 
and remanded the matter to the Board.  The case is now before 
the Board for additional consideration of the above-stated 
issue.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Medical evidence of record relates the veteran's current 
right shoulder disorder, diagnosed as early impingement 
syndrome and mild degenerative joint disease, to his period 
of active duty service.  


CONCLUSION OF LAW

The veteran incurred a right shoulder disorder during his 
period of active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The RO obtained the veteran's service medical records dated 
through July 1990.  Despite repeated efforts to obtain 
additional service medical records through the veteran's 
separation in February 1992, no records have been secured.  

The November 1974 separation examination was negative for any 
physical abnormalities.  In April 1976, the veteran underwent 
an examination to be a cadet in the Air Force.  No physical 
abnormalities were found.  Findings from the February 1978 
commissioning examination were essentially unchanged, as were 
findings from a periodic examination in December 1979.  The 
veteran underwent a periodic examination in May 1990.  No 
physical abnormalities were found.       

Following the submission of his original disability claim, 
the veteran was afforded a series of VA examinations in 
February 1993.  During the general medical examination, he 
denied any history of trauma.  Physical examination was 
normal.  During the orthopedic examination, the veteran 
related that he developed intermittent pain in the right 
anterior shoulder in approximately 1980.  He denied any 
trauma.  It occurred daily and was aggravated by lifting or 
prolonged inactivity.  He relieved the pain with stretching 
and hot showers.  On examination, there was limited motion 
and mild impingement sign.  X-rays of the right shoulder were 
normal.  The diagnosis was early impingement syndrome of the 
right shoulder with frequent symptoms not requiring medical 
intervention.  

The veteran underwent additional VA examinations in May 1996.  
The report of the general medical examination was negative 
for complaints or findings related to the claimed disorder.  
During the orthopedic examination, the veteran described a 
several year history of right shoulder pain at extremes of 
motion.  He denied any trauma, popping, grinding, or 
instability.  He occasionally took non-steroidal anti-
inflammatory drugs (NSAIDs).  Generally, there had been no 
change in his complaints since the previous examination.  
Examination of the right shoulder showed full range of motion 
with no instability, crepitus, or tender points.  Although 
the report of X-rays of the right shoulder were interpreted 
by the radiologist as showing mild degenerative changes with 
spur formations at the acromioclavicular joint, the examiner 
indicated that films showed no bony abnormality.  The 
diagnosis included right shoulder full range of motion and no 
abnormalities found on radiographic or physical examination.    

In an October 1996 statement offered in response to the RO's 
Persian Gulf development letter, the veteran described 
complaints including pain in the joints.   

The University of Louisville Hospital indicated that it had 
no records for the veteran.  Records from Humana Health Care 
were negative for complaint or treatment of any of the 
claimed disorders.  

The veteran was afforded additional VA orthopedic examination 
in March 1997.  The examiner stated that the examination 
included an interview of the veteran and extensive review of 
the claims folder.  The veteran reported having intermittent 
pain in the right shoulder for 10 years that was aggravated 
by heavy lifting or lifting above the head aggravated the 
pain.  There was no history of right shoulder trauma.  He did 
not take any medication.  Examination was negative for any 
swelling of any joint or redness or tenderness secondary to 
swelling.  There was no gross deformity.  Examination of the 
right shoulder revealed full range of motion with crepitus 
with mild tenderness at 160 degrees.  Muscle strength was 5/5 
with no atrophy.  The diagnosis was mild degenerative joint 
disease with spur formation in the right acromioclavicular 
joint with tenderness.     

In the report of the March 1997 VA gastrointestinal 
examination, the examiner added comments about the orthopedic 
examination.  He confirmed that the May 1996 X-rays showed 
degenerative joint disease with spur formation in the right 
acromioclavicular joint.  He also related the opinion that it 
was as "likely as unlikely" that the veteran's right 
shoulder disorder occurred in the military.  

In February 1998, the veteran underwent more VA examinations.  
During the general medical examination, he related subjective 
complaints including joint pain, specifically including the 
right shoulder.  Although he had joint pain before his 
Persian Gulf service, it was constant since that time.  
Exercising and cold weather aggravated the pain.  He also 
stated that he thought the joint pain had just gotten worse 
with age.  On examination, the right shoulder had full range 
of motion with stated pain.  The diagnosis included mild 
degenerative joint disease of the right acromioclavicular 
joint per May 1996 X-rays.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Generally, direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, 38 U.S.C.A. § 1117 provides for additional 
compensation for Persian Gulf veterans suffering from a 
chronic disability resulting from an undiagnosed illness that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317(a)(1).    

Initially, the Board notes that there was no evidence of 
right shoulder arthritis prior to the May 1996 X-rays.  The 
veteran complained during service of left shoulder pain, but 
has not made complaints regarding that shoulder since 
service.  Because right shoulder arthritis was not manifest 
within one year of the veteran's separation from service in 
1992, the degenerative changes are not presumed to have been 
incurred in service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  In addition, the Board observes that the 
record reveals a diagnosis of early impingement syndrome and 
mild degenerative joint disease in the right shoulder.  
Because the right shoulder symptoms are attributable to a 
known diagnosis, the provisions for service connection for 
chronic disability due to an undiagnosed illness are not 
applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) 
and (ii).       

Considering the current record, the Board finds that the 
evidence is sufficient to establish the incurrence of a 
chronic a right shoulder disorder in service.  The veteran 
has consistently reported having right shoulder problems 
since service.  Although the available service medical 
records are negative for right shoulder complaints or 
treatment, the Board acknowledges that the service medical 
records are incomplete.  VA medical examinations performed 
since the veteran's separation from service reflect various 
objective indicators of a right shoulder disorder.  Finally, 
after an extensive review of the claims folder, the March 
1997 VA examiner opined that it was as likely as not that the 
veteran's right shoulder disorder was related to military 
service.  There is no medical evidence or opinion to the 
contrary.  Therefore, resolving doubt in the veteran's favor, 
the Board finds that the evidence supports service connection 
for a right shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for a right shoulder 
disorder is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



